Citation Nr: 1229184	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  11-24 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Buchs, Law Clerk






INTRODUCTION

The Veteran served on active duty from September 1995 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) based on a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for panic disorder (claimed as PTSD and agoraphobia).  

The Veteran submitted additional evidence following the last adjudication by the agency of original jurisdiction (AOJ), not accompanied by a waiver of review by the AOJ.  The record reflects, however, that the Board received a waiver from the Veteran in July 2012.  38 C.F.R. § 20.1304(c) (2011).  Additionally, as no claim is being denied in this determination, the Board finds no prejudice to the Veteran in proceeding to adjudicate this claim as done below.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Resolving doubt in favor of the Veteran, the Veteran's PTSD and panic disorder with agoraphobia, is causally or etiologically related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD and panic disorder with agoraphobia, have been met.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, and 3.326 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5203, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Given the favorable disposition of the claim for service connection for a psychiatric disability, the Board finds all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence the in-service stressor occurred.  38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a medical diagnosis of the disorder.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting VA has adopted the nomenclature of the DSM-IV).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.   See  38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App 518 (1996).   

Analysis

The Veteran asserts he has PTSD as a result of a motor vehicle accident (MVA) in April 1998 and the subsequent harassment he experienced from members of his unit during military service.  As a result of the April 1998 motor vehicle accident, service treatment records showed the Veteran fractured his L-4 vertebrae, spent four days in the hospital, and was placed in a brace for approximately three months.  Service treatment records also indicated he was placed on one month of convalescent leave, which was extended another month.  

In a February 2010 statement the Veteran reported, upon returning to his unit, he was placed in the supply room.  He went to the hospital almost daily for therapy and rehabilitation, and was sent home early from work because there was nothing he could do.  The Veteran further stated he was treated differently by his unit after the accident; they called him dead man walking, worthless and useless, and punched on his brace.  Some of the men in his unit refused to hang around him anymore.  Additionally, the Veteran reported he has had panic attacks since the accident, trouble sleeping, night terrors, short term memory loss, and difficulty concentrating.  He also has been on medication.   

The Veteran filed a claim of service connection for PTSD in November 2009.  The Veteran's initial VA intake summary from February 2009 showed he was diagnosed by his psychologist as having an adjustment order with anxiety.  An October 2009 letter from the Veteran's VA psychiatrist indicated he was undergoing medication management and psychotherapy treatment for panic disorder with agoraphobia and PTSD.  In December 2009 the Veteran was evaluated by the Cincinnati VA Medical Center (VAMC) for PTSD where he was diagnosed as having panic disorder with agoraphobia and PTSD, subthreshold.   

The Veteran submitted a second stressor statement in February 2010, which stated he went to combat medic school and pulled duty on many airborne operations where he saw many men injured-one man's tibia had come through his boot.  

In a March 2010 VA examination the Veteran was diagnosed as having panic disorder with agoraphobia, which the examiner opined was not caused by military service.  Upon examination the Veteran's thought process was logical and sequential; no delusions or hallucinations; good eye contact; no suicidal or homicidal ideation; activities of daily living were quite good; alert and oriented in all spheres and memory was intact for immediate, recent, and remote.  The Veteran exhibited no significant degree of psychomotor retardation or agitation, and appeared calm.  His affect was appropriate, not depressed, and he was pleasant and cooperative.  The Veteran reported sleeping 6-7 hours per night with medications, but did not feel rested.  There were no reports of manic or hypomanic behavior.  The Veteran stated he had a history of panic attacks, quite severe up until a couple of months ago.  The Veteran had no distinct nightmares, but reported occasional flashbacks to the motor vehicle accident.  He got panicky if he was in crowed situations, if he talked to former members of his unit, and if he watched the history channel.  There was no severe degree of hypervigilance or hyperarousal, or any significant avoidant behavior reported.  The Veteran did not appear to exhibit an exaggerated startle response.  The examiner determined the Veteran did not have PTSD and functioned adequately from a social and occupational standpoint.  

In May 2010 the Veteran's VA psychiatrist (Dr. L.G.) reviewed the diagnostic criteria for PTSD with the Veteran and conducted an assessment of his psychiatric disability in relationship to the criteria.  The psychiatrist noted the Veteran had two qualifying stressors (i.e., the April 1998 MVA and being a medic exposed to gruesome injuries) and he persistently reexperienced them with intrusive recollections, recurrent dreams; he experienced psychological distress and reactivity to internal and external cues.  The psychiatrist also noted the Veteran made efforts to avoid thoughts, feelings, and conversations associated with the trauma; made efforts to avoid activities, places, or people that arouse recollection of the trauma; had markedly diminished interest or participation in significant activities; and had a feeling of detachment or estrangement from others.  The Veteran also had difficulty falling asleep or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  All of the Veteran's symptoms, noted above, had existed for more than one month.  Finally, the psychiatrist determined the disturbance caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Specifically, the Veteran had extreme difficulty maintaining adult relationships, performing work and school duties, attending classes, keeping appointments, and engaging in therapy.  

The Veteran's VA psychiatrist also submitted a letter in January 2011 which stated she had been treating the Veteran for over a year and that she believed the Veteran fully met the criteria for both PTSD and panic disorder with agoraphobia.  The psychiatrist indicated the Veteran developed panic attacks as a consequence of his PTSD, which then progressed to panic disorder with agoraphobia.  The psychiatrist also opined that the Veteran's PTSD was related to his military service, but provided no rationale to support her medical opinion. 

Based on the reports from the Veteran's VA psychiatrist he was afforded another VA examination in June 2011.  The VA examiner determined the Veteran met the full DSM-IV criteria for PTSD, but opined it was less likely as not caused by or a result of his in-service stressor.  The June 2011 examiner indicated the Veteran's in-service stressor was related to his fear of hostile military or terrorist activity, but that the Veteran's VA treatment records focused equally or slightly more on his childhood sexual abuse than his military traumas.  The examiner also opined the Veteran's panic disorder with agoraphobia was "less likely as not" caused by or a result of his military experience or in-service stressor.  The examiner noted the Veteran reported his panic attacks started within one year of military discharge; however, treatment records indicated he reported not experiencing panic attacks until 2008.       

In February 2012 the Veteran's VA psychologist (Dr. C.W.) submitted a letter which supported his psychiatrist's assessment of his psychiatric disability.  Specifically, the psychologist stated the Veteran met the criteria for PTSD and panic disorder on account of his consistent report of moderate to severe sleep trouble, irritability, avoidance, and hypervigilant symptoms which resulted in severe social and occupational impairment.  As the Veteran's treatment progressed, the psychologist determined his marital problems were secondary to chronic, moderate to severe anxiety disorders.  The psychologist noted over the last three years of treatment, the Veteran reported daily high level of anxiety, irritability, panic attacks, avoidance, and week long periods where he was not able to leave his home.  These symptoms have negatively impacted his academic and personal life.  The psychologist opined that the Veteran's childhood trauma was stable before his in-service stressors occurred.  She noted that prior to the in-service stressors the Veteran denied any anxiety-related problems and experienced no disciplinary action or decrease in rank.  The Veteran reported worsening anxiety after the motor vehicle accident, but did not seek psychiatric services due to the stigma of receiving mental health treatment in the military and the harassment he experienced by members of his unit for not being able to perform his usual duties.      

After considering the totality of the record, the Board finds the evidence is in relative equipoise on the question of whether the Veteran's current psychiatric disability is related to service.  The Veteran was presumed sound upon entrance, and his April 1995 entrance medical examination recorded normal psychiatric results with no depression or excessive worry.  The Veteran is competent to describe that which he personally experienced, including his PTSD symptomatology, history of harassment, and observations on airborne operations.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board finds the Veteran's statements mostly credible.  In this particular instance, the Board also finds the statements submitted by the Veteran's VA psychiatrist and psychologist more probative than the VA examiners' reports.  The VA psychiatrist identified the Veteran's in-service stressors and noted the ways in which his symptoms aligned with each area of the DSM-IV criteria for PTSD.  The VA psychologists provided a supported rationale linking the Veteran's current psychiatric disability to his in-service stressors.        

In sum, service records provided verification of the Veteran's injuries and treatment related to one of the asserted in-service stressors-an April 1998 motor vehicle accident.  The Veteran has a current diagnosis for PTSD and panic disorder with agoraphobia.  The Board finds the Veteran competent and credible.  The VA psychologists opined the Veteran's current psychiatric disability is related to his in-service stressors and provided a supported rationale.  Given the facts noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds the criteria for service connection for PTSD to include panic disorder with agoraphobia are met.  See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for PTSD, to include panic disorder with agoraphobia is granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


